 Case 3:18-cv-00500-NJR Document 77 Filed 06/10/20 Page 1 of 3 Page ID #435




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 AVERY SINGLETON,

                      Plaintiff,

 v.                                            Case No. 18-cv-00500-NJR

 LISA SHOOK,
 JAKE BROOKHART, and
 RYAN KLIER,

                      Defendants.

                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Avery Singleton commenced this action pursuant to 42 U.S.C. § 1983

alleging retaliation by staff at Robinson Correctional Center in violation of his First

Amendment rights. (See Docs. 1, 35). On December 2, 2019, the Court issued an order

directing the parties to file a Notice Regarding Magistrate Judge Jurisdiction form

indicating consent to proceed before a magistrate judge or an affirmative declination to

consent. (Doc. 64). Singleton failed to return the form within the allotted time, and so, the

Court issued another order on January 10, 2020, advising Singleton that the deadline for

filing the form had passed, but granting him an additional seven days to consent or

decline to consent to magistrate judge jurisdiction. Singleton was warned that failure to

return the form would result in possible sanctions. (Doc. 70). Singleton, again, did not file

the form with the Court.

       On January 28, 2020, the Court issued another order directing Singleton to show



                                        Page 1 of 3
 Case 3:18-cv-00500-NJR Document 77 Filed 06/10/20 Page 2 of 3 Page ID #436




cause why sanctions should not be imposed on him for failure to file the form. (Doc. 71).

Singleton did not return the form or respond to the Court’s directive to explain why

sanctions should not be imposed. The Court issued a final order on March 19, 2020,

informing Singleton that failure to file the form would result in dismissal of this action

for failure to comply with a court order under Federal Rule of Civil Procedure 41(b).

(Doc. 76). As of June 10, 2020, Singleton has not requested an extension of time and

continues to ignore the Court’s directive by not returning the form. In fact, the Court has

not heard from Singleton since November 2019. (See Doc. 63). Singleton has continually

ignored the Court’s directives and has failed to actively prosecute his claims. See Fed. R.

Civ. P. 41(b). The Court will not allow this matter to linger indefinitely.

       For these reasons, this action is DISMISSED without prejudice, based on

Singleton’s failure to comply with the Court’s orders to file a Notice and Consent form

and for failure to prosecute his claims. See FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128

F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994).

       Singleton is ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed. Therefore, the filing fee of $350.00 remains due

and payable. See 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       If Singleton wishes to appeal this Order, he must file a notice of appeal with this

Court within thirty days of the entry of judgment. FED. R. APP. P. 4(a)(1)(A). If he does

choose to appeal, he will be liable for the $505.00 appellate filing fee irrespective of the

outcome of the appeal. See FED. R. APP. P. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger,

547 F.3d 724, 725-26 (7th Cir. 2008); Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999);

                                        Page 2 of 3
 Case 3:18-cv-00500-NJR Document 77 Filed 06/10/20 Page 3 of 3 Page ID #437




Lucien, 133 F.3d at 467. He must list each of the issues he intends to appeal in the notice

of appeal and his motion for leave to appeal in forma pauperis. See FED. R. APP. P.

24(a)(1)(C). Moreover, if the appeal is found to be nonmeritorious, Singleton may also

incur another “strike.” A proper and timely motion filed pursuant to Federal Rule of Civil

Procedure 59(e) may toll the 30-day appeal deadline. FED. R. APP. P. 4(a)(4). A Rule 59(e)

motion must be filed no more than twenty-eight (28) days after the entry of judgment,

and this 28-day deadline cannot be extended.

      The Clerk of Court is DIRECTED to close this case and enter judgment

accordingly.

      IT IS SO ORDERED.

      DATED: June 10, 2020


                                                ____________________________
                                                NANCY J. ROSENSTENGEL
                                                Chief U.S. District Judge




                                       Page 3 of 3
